Title: From John Adams to John Jay, 13 August 1782
From: Adams, John
To: Jay, John



The Hague August 13. 1782
Dear Sir

The public Papers announce Fitzherbert’s Comission to be, to treat “With the four Powers at War with Great-Britain” But whether they mean Hyder Aly, or the Marattas, is uncertain.
I have obtained Intelligence of a Paper addressed lately from the Court of St. James’s to the Courts of Vienna and Petersbourg, as well as that of Paris, in which are the following words, vizt.
Sa Majesté Britannique dit, “Qu’Elle ne préjuge, ni ne veut préjuger aucune question quelconque, et qu’Elle ne prétend exclure personne de la Négociation qu’on a en vue, qui pourroit s’y croire intéressé, soit qu’il soit question des Etats-Généraux, soit qu’on y veuille faire entrer les Colonies Américaines”—You perhaps may have seen the whole. If you have, I beg a Copy.



For my own part, I am not the Minister of any “fourth State” at war with Great-Britain, nor of any “American Colonies.” And therefore I should think it out of Character for us to have any thing to say to Fitzherbert, or in the Congress at Vienna, untill more decently and consistently called to it. It is my duty to be explicit with you, and to tell you sincerely my sentiments. I think we ought not to treat at all, untill we see a Minister authorised to treat with “The United States of America” or with their Ministers. Our Country will feel the miserable consequence of a different conduct. If we are betrayed into Negociations, in or out of a Congress, before this Point is settled, if Gold and Diamonds, and every insidious Intrigue and wicked Falshood, can induce any Body to embarrass us, and betray us into Truces and bad Conditions, we may depend upon having them played off against us. We are and can be no Match for them at this Game. We shall have nothing to negociate with but Integrity, Perspicuity and Firmness.
There is but one way to Negotiate with Englishmen. That is clearly and decidedly. Their Fears only govern them. If we entertain an Idea of their Generosity, or Benevolence towards us, we are undone. They hate us, universally from the Throne to the Footstool, and would annihilate us, if in their Power, before they would treat with us in any way. We must let them Know, that we are not to be moved from our Purpose; or all is undone. The Pride and Vanity of that Nation is a Disease; it is a Delirium. It has been flattered and enflamed so long by themselves, and by others, that it perverts every Thing. The moment you depart one Iota from your Character, and the distinct Line of Sovereignty, they interpret it to spring from fear or Love of them, and to a Desire to go back.
Fox saw we were aware of this, and calculated his system accordingly. We must finally come to that Idea; and so must Great-Britain. The latter will soon come to it, if we don’t flinch. If we discover the least weakness or Wavering, the Blood and Treasures of our Countrymen will suffer for it in a great Degree.
Firmness, Firmness and Patience for a few Months, will carry us triumphantly to that Point, where it is the Interest of our Allies, of Neutral Nations, nay even of our Enemies, that we should arrive: I mean a Sovereignty, universally acknowledged by all the World. Whereas the least Oscillation will in my opinion leave us to dispute with the world, and with one another, these fifty Years.

With great Respect and Regard I have the Honour to be, Sir your most obedient and most humble Servant
J. Adams

 